DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on March 9, 2021.
Claims 1 – 18 have been amended and are hereby entered.
Claims 19 – 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for repairing a composite material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2020.
Claims 1 – 18 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a system for preparing an anaerobically curing resin composite applied to a substrate comprising a matrix resin and primer, but then later recite that the primer is applied to the substrate to form a primed substrate, wherein the matrix resin is applied to the primed substrate to form a laminate and the laminate is cured under anaerobic conditions to form a resin composite. Similarly, claim 9 recites a system for preparing an anaerobically curing reinforced resin composite comprising a matrix resin and primer, but the later recites impregnating a reinforcement matrix with the primer and matrix resin, wherein the impregnated matrix is cured under anaerobic conditions to form a reinforced resin composite.  A curing resin composite recited in the preamble cannot be claimed as cured, as they are compositionally distinct.  Therefore, it is unclear whether what is being claimed is an anaerobically curable composition or the final cured resin composite. 
Furthermore, the preamble of claim 1 requires a system for preparing an anaerobically curing resin composite applied to a substrate.”  However, the claim further requires actually applying the primer and matrix resin to a substrate.  Therefore, the preamble is inconsistent with the remainder of the claims, as either the claims are directed to a system for preparing a curing resin composite to a substrate, which is the intermediate product, or the claim is directed to applying the primer and matrix resin to a substrate, which is a final product.  
For examination purposes, the wherein clause is treated as an intended use and the claim is interpreted to require an “anaerobically curable resin.” Additionally, the claims are interpreted to not require that the composite is applied to a substrate.
Claims 2 – 8 and 10 – 18 are rejected as being dependent on claims 1 and 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 - 8  are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US20190031921) and Attarwala (US20120180950).
As per claims 1, 2, 5 – 8, Mullen teaches a matrix resin for bonding a wide variety of substrates (Abstract) comprising acrylate based resin materials, and curing agents comprising peroxide initiators ([0011]). Conventional anaerobic cure-inducing compositions to accelerate anaerobic cure such as aromatic amine accelerators, and benzoic sulfimide may be included ([0120]). Examiner notes that saccharin is a synonym for benzoic sulfimide. Mullen teaches this composition is anaerobically curable and is cured at room temperature ([0015]). Mullen also teaches this matrix resin is stable and does not cure at ambient temperature in aerobic conditions ([0015]). As per claims 2 and 7, Mullen teaches the acrylate based resin materials can include acrylate monomers such as at least the claimed compound hydroxylpropyl methacrylate ([0066 – 0067]). 
Mullen does not appear to teach a primer comprising a solvent, acrylate based resin materials, an elastomeric toughener and a catalyst comprising a transition metal.
Attarwala teaches primer compositions comprising a toughening agent component which can be applied to a surface to be bonded (Abstract). Attarwala teaches that the primer toughens the cured reaction products forming a bond between the surfaces [0001]. Attarwala teaches that the primers can be used with anaerobically curable adhesive compositions to speed the cure rate ([0010]).
Attarwala teaches a primer composition containing a toughening agent component, an activator component, and a reactive component (Claim 1). Attarwala teaches that the primer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a primer coating composition comprising components, such as the claimed components, as taught by Attarwala to the resin composition of Mullen, motivated by the desire to predictably toughen the cured reaction product and speed the cure rate ([0010]).
The limitation “wherein the primer is applied to the substrate to form a primed substrate, wherein the matrix resin is applied to the primed substrate to form a laminate, wherein the laminate is stable and does not cure at ambient temperature in aerobic conditions and wherein the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).   Since the prior art combination teaches a substantially similar structure and composition as claimed, one of ordinary skill would recognize that it would be suitable for use as claimed.
As per claim 3, Mullen teaches peroxide initiators, including at least the claimed hydroperoxides ([0105]). 
As per claim 4, Mullen teaches aromatic amine accelerators, including at least the claimed compound diethyl-para-toluidine ([0108]).

Claims 9 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US20190031921) and Attarwala (US20120180950) as applied to claims 1 – 8 above, and further in view of Steensma (US20150322264).
As per claims 9 – 18, the teachings of the prior art combination set forth above is incorporated herein.
The prior art combination does not teach a reinforcement matrix as claimed.  However, Steensma teaches fibre-reinforced composite material containing a radically curable resin, fibers and at least one transition metal compound selected from copper compounds (Abstract). Steensma teaches the composite material contains a radically curable composition that is cured with peroxides ([0010]). Steensma teaches that by adding fibers, materials can be produced that 
As the composition of Steensma requires both a fibre-reinforced composite material and a transition metal compound, it would naturally follow that the fibers have the claimed residual coating of organometallic compounds formed by pre-treatment of the reinforcement matrix with an activator sizing agent as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a glass fibrous matrix as taught by Steensma, into the polymer resin system as taught by the prior art combination, motivated by the desire to predictably strengthen the resin ([0002]).
The limitation “wherein the primer and the matrix resin are applied to the reinforcement matrix to form an impregnated matrix, wherein the impregnated reinforcement matrix is stable and does not cure at ambient temperature in aerobic conditions, and wherein the impregnated reinforcement matrix is cured under anaerobic conditions to form a reinforced resin composite” is interpreted as a statement of intended use. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Since the prior art combination teaches a substantially similar structure and composition as claimed, one of ordinary skill would recognize that it would be suitable for use as claimed.
	
As per claims 9 and 11, the limitations “formed by pre-treatment of the reinforcement matrix with an activator sizing agent” wherein the sizing agent is copper acetylacetonate and gamma-aminopropyltrimethoxy silane dissolved in methylene chloride, are product by process In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Response to Amendments
Applicant’s amendments to the claims, filed March 9, 2021, caused the withdrawal of the rejection of claims 1 – 18 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed October 13, 2020.
Applicant’s amendments to the claims, filed March 9, 2021, caused the withdrawal of the rejection of claims 1 – 8 under 35 U.S.C. 103 as unpatentable over Ledwith and Attarwala as set forth in the office action filed October 13, 2020.
Applicant’s amendments to the claims, filed March 9, 2021, caused the withdrawal of the rejection of claims 9 – 18 under 35 U.S.C. 103 as unpatentable over Ledwith, Attarwala and Steensma as set forth in the office action filed October 13, 2020.

Response to Arguments
Applicant's arguments filed March 9, 2021, have been fully considered but they are not persuasive.
Applicant argues that there are notable difference between a composite and an adhesive and that composite materials are composed of fiber reinforcements that are impregnated with a matrix resin. Examiner respectfully disagrees. While fiber-reinforced matrices are a type of composite, the term composite is not limited to fiber reinforced matrices, nor does the specification provide a special definition for the term “composite” as claimed, such that it is limited to the structure argued by Applicant. The broadest reasonable interpretation of a composite is a combination of at least two components, and therefore the composite of claim 1 is interpreted to only require the matrix resin and a primer.
Applicant argues that there is no motivation to combine the teachings of Steensma with the prior art combination, as Steensma teaches a composite and the prior art combination teaches an adhesive. Examiner respectfully disagrees. Steensma is used to teach that the addition of glass fibers into a peroxide-based curing resin predictably provides improved strength to the resulting resin ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art to add the fibers of Steensma into the peroxide-based curing resins of the prior art combination.
Applicant’s remaining arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/PETER Y CHOI/Primary Examiner, Art Unit 1786